Case 2:17-cv-04095-KM-JBC Document 109 Filed 03/08/21 Page 1 of 1 PagelD: 1277

GREEN SAVITS Lic

EMPLOYEE RIGHTS ADVOCATE S

 

 

 

“Also Admitted in New York
Jon W. Green” *Also Admitted in North Carolina
# Certified by the Supreme Court of New Jersey as a Civil Trial Attorney

Glen D. Savits**
Laura M. LoGiudice*

March 8, 2021

VIA ECF

The Honorable James B. Clark, HI, U.S.M.J.

United States District Court for the District of New Jersey
MLL. King, Jr. Federal Bldg. & U.S. Courthouse

50 Walnut Street

Newark, New Jersey 07102

Re: Alvarez v. Chipotle Mexican Grill, Inc., et al.
Civil Action No. 2:17-cv-04095-KM-JBC

Dear Judge Clark,

I represent Plaintiffs in the above action. You have scheduled a status conference with
the parties for tomorrow at 11:00 am. Since Plaintiffs filed their unopposed motion for
approval of the parties' settlement before Judge McNulty on February 26, 2021, we believe that
there is no longer a need for the conference call tomorrow. We therefore ask that the
conference be adjourned. Defendant has consented to this request.

Respectfully,
lslGleaD. Savite

Glen D. Savits

GDS:bp

ce: All counsel of record (via ECF)

25B Vreeland Road, Suite 207 ® Florham Park, NJ 07932 Tel:
(973) 695-7777 ® Fax: (973) 695-7788 @ NC (910) 431-1130
www.greensavits.com
